United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Steubenville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1242
Issued: March 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 4, 2018 appellant, through counsel, filed a timely appeal from an April 20, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish left wrist carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On October 19, 2016 appellant, then a 53-year-old sales and service associate, filed an
occupational disease claim (Form CA-2) alleging that, as of August 17, 2016, she developed severe
pain and numbness in her left hand and wrist due to repetitive work tasks she had performed for
30 years.
In a narrative statement dated October 19, 2016, appellant related that, during the prior
several months, she experienced severe pain and numbness in her left hand, and that she had
recently developed pain from her thumb and fingers up to her wrist. She indicated that she would
wake up with pain and she had trouble driving because her hand would go numb. Appellant
explained that she had worked for the employing establishment for 30 years as a clerk, holding,
sorting, pulling, and pushing mail, and that the performance of these repetitive tasks caused her to
develop the left hand and wrist symptoms. She noted that she had no prior problems with her
hands. Appellant also indicated that her right hand was also becoming numb.
In a separate statement dated October 19, 2016, K.T., a supervisor, noted that appellant
worked for the employing establishment for over 30 years. She indicated that appellant was
currently a sales and services associate, but she was also a city scheme qualified employee who
threw letters and lockbox mail on a daily basis. K.T. also noted that her duties included holding,
sorting, pulling, and pushing mail, as well as scanning parcels for delivery. She related that
appellant had indicated that she had pain in her left wrist.
In a development letter dated October 27, 2016, OWCP advised appellant of the factual
and medical deficiencies of her claim. It provided a questionnaire for her completion to establish
the employment factors alleged to have caused or contributed to her medical condition and
requested a medical report from her attending physician explaining how and why her federal work
activities caused, contributed to, or aggravated her medical condition. OWCP afforded appellant
30 days to submit the necessary evidence.
In a November 2, 2016 response, appellant again explained that she worked for the
employing establishment for the last 30 years, pulling, sorting, grabbing, and lifting mail on a daily
basis. She noted that she would use one hand while using the other to put mail piece by piece into
a shelf hole. Appellant explained that her hand would squeeze the mail to ensure that she would
not drop it. Additionally, she used her hand to grip cages and hold the bar to pull in cages.
OWCP received an October 26, 2016 attending physician’s report (Form CA-20) from a
physician assistant.
By decision dated January 19, 2017, OWCP found that the employment factors occurred
as alleged, but denied appellant’s claim as the medical component of fact of injury had not been
established. It explained that the medical evidence submitted was insufficient to establish a

2

diagnosed medical condition in connection with the accepted employment factors. OWCP
concluded, therefore, that appellant had not met the requirements to establish that she sustained an
injury as defined by FECA.
On February 8, 2017 appellant requested reconsideration.
OWCP received a copy of the October 26, 2016 Form CA-20, countersigned by
Dr. Jeffrey P. Hein, a Board-certified family practitioner. Dr. Hein diagnosed carpal tunnel
syndrome and checked the box marked “yes” indicating that the diagnosed conditions were caused
or aggravated by an employment activity. He noted “overuse.”
By decision dated May 9, 2017, OWCP modified the January 12, 2017 decision from a
denial based on the element of fact of injury, to a denial based on causal relationship. It explained
that the medical evidence submitted did not establish which hand was affected by the carpal tunnel
syndrome diagnosis, and did not establish that the diagnosis was caused by appellant’s
employment duties.
On June 26, 2017 appellant requested reconsideration.
In a May 4, 2017 report, Dr. Tibor Ketzan, Board-certified in physical medicine and
rehabilitation, noted appellant’s referral for an electrodiagnostic study of the upper extremities to
rule out carpal tunnel syndrome. He indicated that she used her hands extensively at work handling
heavy packages and mail. Dr. Ketzan explained that during the past few years, she had
experienced pain, numbness, and paresthesias in both hands, with increasing left hand symptoms
since last August. He examined appellant and advised that she had an abnormal study, which
revealed bilateral carpal tunnel syndrome, with the left greater than the right. Dr. Ketzan indicated
that it appeared moderately severe on the left and mild on the right.
OWCP also received a May 31, 2017 treatment note from a physician assistant.
By decision dated September 7, 2017, OWCP denied modification of the prior decision.
On September 28, 2017 appellant requested reconsideration.
In a September 15, 2017 report, Dr. Hein noted that appellant had been diagnosed with
moderate-to-severe carpal tunnel syndrome. He opined: “[t]his injury is often associated with
one’s occupation and caused by repetitive occupation and was a result of repetitive motions.”
By decision dated December 26, 2017, OWCP denied modification of the September 7
2017 decision.
On January 22, 2018 appellant requested reconsideration. In support thereof, she submitted
a January 4, 2018 report, wherein Dr. Hein noted that she had been diagnosed with carpal tunnel
syndrome as confirmed by electromyography scan nerve conduction velocity study. Dr. Hein
advised that the condition was moderately severe on the left and mild on the right. He related that
appellant worked at the employing establishment and her job consisted of grasping and tossing
“ladders” all day as well as lifting bins of letters to sort. Dr. Hein explained that she had performed
these duties for many years and opined “the repetitive stress is felt to be the cause of her symptoms.

3

He noted that appellant’s claim was denied and she was in limbo. Dr. Hein explained that she
needed to undergo carpal tunnel surgery, but she could not get the time off she needed. He also
noted that appellant had complaints of ongoing numbness of the left third ﬁnger and that her grasp
was getting weaker and she was dropping items. Dr. Hein explained that appellant’s job consisted
primarily of repetitive motion that included grasping and lifting and throwing. He indicated that
she had no other explanation for her carpal tunnel. Dr. Hein opined, “in my opinion it’s clearly
related to her job.”
By decision dated April 20, 2018, OWCP denied modification of the December 26, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time limitation
period of FECA,3 that an injury was sustained in the performance of duty as alleged, and that any
disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is causally
related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.7 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

M.B., Docket No. 17-1999 (issued November 13, 2018).

4

reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified by
the claimant.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish left wrist carpal
tunnel syndrome causally related to her accepted employment factors.
In an October 26, 2016 report, Dr. Hein diagnosed carpal tunnel syndrome and checked the
box marked “yes” indicating that the diagnosed conditions were caused or aggravated by
employment activity. He noted “overuse.” The Board has long held that the checking of a box
marked “yes” in a form report, without additional explanation or rationale, is insufficient to
establish causal relationship.9
In a September 15, 2017 report, Dr. Hein diagnosed moderate-to-severe carpal tunnel
syndrome. He opined: “[t]his injury is often associated with one’s occupation and caused by
repetitive occupation and was a result of repetitive motions.” While he provided an affirmative
opinion on causal relationship, Dr. Hein’s conclusory opinion is insufficiently rationalized. The
Board has held that a report is of limited probative value regarding causal relationship if it does
not contain medical rationale explaining how a given medical condition/disability was related to
employment factors.10 This report is therefore insufficient to establish appellant’s claim.
In a January 4, 2018 report, Dr. Hein related that appellant’s job consisted of grasping and
tossing “ladders” all day as well as lifting bins of letters to sort. He explained that she did this for
many years and opined “the repetitive stress is felt to be the cause of her symptoms. Dr. Hein
further explained that appellant’s job consisted primarily of repetitive motion that included
grasping and lifting and throwing. He indicated that she had no other explanation for her carpal
tunnel. Dr. Hein’s reference to “tossing ladders” appears to be a typographic error. However, he
still failed to provide a rationalized opinion explaining how the accepted factors of appellant’s
federal employment, such as pulling, sorting, grabbing and lifting mail on a daily basis at work,
could have caused or aggravated her carpal tunnel syndrome. As previously noted, the medical
evidence must address the mechanism of injury to establish causal relationship.11 The Board has
explained that generalized statements do not establish causal relationship because they merely
repeat appellant’s allegations and are unsupported by adequate medical rationale explaining how
the actual physical activity physiologically caused or aggravated the diagnosed condition.12 Thus,
the Board finds that Dr. Hein’s reports are insufficiently rationalized to establish that appellant’s
8

M.L., Docket No. 18-1605 (issued February 26, 2019).

9

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

10

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

11

Id.

12
B.H., Docket No. 18-1219 (issued January 25, 2019); see also K.W., Docket No. 10-0098 (issued
September 10, 2010).

5

carpal tunnel syndrome was caused or aggravated by the accepted factors of her federal
employment.
In a May 4, 2017 report, Dr. Ketzan indicated that appellant used her hands extensively at
work handling heavy packages and mail. He examined her and advised that she had an abnormal
study, which revealed bilateral carpal tunnel syndrome, with the left greater than the right. While
Dr. Ketzan provided a diagnosis, he did not offer an opinion on causal relationship. Medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.13
OWCP also received a May 31, 2017 treatment note from a physician assistant. This report
does not constitute competent medical evidence because a physician assistant is not a “physician”
as defined under FECA.14 Under FECA the term physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope
of their practice as defined by the applicable state law.15 Consequently, the medical findings and/or
opinions of a physician assistant will not suffice for purposes of establishing entitlement to
compensation benefits.13
As there is no rationalized medical evidence explaining how appellant’s employment duties
caused or aggravated her carpal tunnel syndrome, appellant has not met her burden of proof to
establish that her left carpal tunnel syndrome was causally related to factors of her federal
employment.
On appeal, counsel argues that the evidence was overly “nitpicked” and interpreted against
appellant. However, for the above reasons, the Board finds that the medical evidence of record is
insufficient to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left wrist carpal
tunnel syndrome causally related to the accepted factors of her federal employment.

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified physician.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
15

5 U.S.C. § 8101(2).

6

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

